Exhibit 10.44

TERMINATION AGREEMENT

THIS AGREEMENT is made on 19 November 2009

Between

EA Swiss Sàrl, whose registered office is at Place du Molard 8, 1204 GENEVA (the
“Company”)

And

Gerhard FLORIN, 10B, chemin des Princes, Cologny (the “Employee”).

WHEREAS:

 

1. The parties entered into a Contract of Employment on September 26, 2006 (the
“Contract of Employment”).

 

2. The Company decided to terminate the employment relationship with the
Employee for economic reasons.

 

3. The Company and the Employee have agreed on the terms set out in this
Agreement by way of settlement of all claims that the Employee has made or may
have against the Company or any other company in the Group arising out of the
Contract of Employment and its termination.

 

4. The present Termination Agreement confirms the terms of the agreement reached
by the parties.

THEREFORE, IT IS AGREED AS FOLLOWS:

 

I. TERMINATION DATE

 

5. The Contract of Employment ends on 31 December, 2010 (the “Termination
Date”). The Contract of Employment shall have no further effect after the
Termination Date save in respect of those clauses expressed to apply or capable
of applying after that date.

 

6. The parties expressly agreed on the Termination Date as part of this
termination agreement. The employee renounces to any extension of the employment
relationships as a result of the application of section 336c of the Swiss Code
of Obligations.



--------------------------------------------------------------------------------

7. The Employee will carry out such work duties from the date of this Agreement
until 30 March 2010 as requested by EA. From 1 April 2010 until the Termination
Date the Employee will be at the disposal of the Company (which will involve
checking email regularly and taking phone calls) and occasionally going into the
Company’s offices. If the Company require the Employee to travel his travel
expenses will be reimbursed.

 

8. The Employee will not work for any other Company up to the Termination Date
except that he is allowed to do some consulting or advisory work for
organisations who do not compete with the products or services provided by the
Company and provided always that the Employer obtains the prior written approval
of the Company prior to entering into such work, and such approval will not be
unreasonably withheld by the Company.

 

9.   (i)   The Employee will respect the post termination Restrictive Covenants
contained in section 15 of the Contract of Employment. In addition, the Employee
agrees for a period of 12 months from the Termination Date not to be engaged in
or concerned in any capacity in any business concern, in any country, which is
in competition with the products or services provided by the Company or any
“Group Company” (Group Company meaning any holding company of the Company and
any subsidiary of the Company or its holding company). (“Post Termination
Restrictive Covenant).   (ii)   The Post Termination Restrictive Covenant
wording is specifically trying to prevent the Employee from working at companies
like Activision, Sony (interactive gaming division), Microsoft (interactive
gaming division), Apple (interactive gaming division), Nintendo, Ubisoft, Take
Two, THQ, Zynga and similar competitors. It is agreed by the parties that during
the Post Termination Restrictive Covenant period the Employee can work for
certain approved competitive companies provided the Employee obtains the prior
written approval of the Company. Such approval will not be unreasonably withheld
and it will not be deemed unreasonable if the Company withholds consent on the
basis that the Company is seeking to protect its legitimate business interests.
  (iii)   If there is a “Change of Control” of Electronic Arts Inc which results
in the Executive management team of Electronic Arts Inc being replaced then the
Post Termination Restrictive Covenant will no longer apply. Change of Control
means that any person or body corporate which holds over 50% of the voting power
of the shares of Electronic Arts Inc ceases to do so or if other persons or
corporate body(ies) acquire control of Electronic Arts Inc.

 

II. COMPANY’S OBLIGATIONS

 

10. The Employee will receive his accrued salary, contractual benefits and
accrued outstanding holiday pay, up to March 31, 2010, (less such social
insurances and tax deductions as are required by law). The Employee should take
all accrued holiday by March 31 2010.



--------------------------------------------------------------------------------

11.

From April 1st to the Termination Date, the Company will pay the following:-

i) a monthly salary of CHF 15,855 (less such social insurances and tax
deductions as are required by law, and less the pension deduction referred to in
paragraph 11 iii below) to the Employee;

ii) CHF 349 per month into the Company Group Health Insurance scheme the details
of which are 7871 Groupe Mutuel Supplemental Medical Insurance – GG2.

iii) Employer Pension and Life Insurance contributions into the Pension Plan
Electronic Arts Swiss Sàrl, Genève 61’863/000 until the Termination Date (which
is deducted from the monthly salary in i above).

 

12. The Employee will continue to be entitled to vest relevant RSU and stock
option grants which have been made during his employment at EA until the
Termination Date.

 

13.

The Employee will receive no other benefits of any kind from April 1st to the
Termination Date from the Company.

 

14. The Company will issue a work certificate for the attention of the Employee.

 

15. The Company will remove the Employee as Director from the Company and all
relevant Group Companies to be effective from 1 April 2010. Once the Employee is
removed from all the Boards on which he is a Director he will be released from
all his duties and obligations as a Director from the date of the removal.

 

16. The Employee will be taken out of the Trading Window as soon as it is
practicable after Electronic Arts Inc releases its year end results in 2010.

 

III. EMPLOYEE’S OBLIGATIONS

 

17. The Employee undertakes to return to the Company on the Termination Date,
all books, documents (whether confidential or not), mobile telephones, mobile
devices, electrical equipment, computer disks, electronic copies of documents,
materials, credit cards, identity cards, keys and any other property of the
Company or any other company in the Group and any copies of such items, which is
in his possession or under his control.

 

18. The Employee expressly undertakes not to make, publish or otherwise
communicate any disparaging or derogatory statements, whether in writing or
otherwise, concerning the Company or any Group Company or their officers,
executives, or employees.

 

19. The Employee confirms to be fully aware that he remains bound by his
confidentiality duty towards the Company after the Termination Date. More
particularly, the Employee undertakes not to disclose to anyone any trade secret
or any business information in relation to the Company, or any Group Company.



--------------------------------------------------------------------------------

20. The Employee will keep the terms of this Agreement confidential and agrees
not to disclose, communicate or otherwise make public the same to anyone, save
to the relevant tax authorities and otherwise as may be required by law.

 

IV. RELEASE

 

21. The Employee and the Company agree that the terms set out in this Agreement
shall be in full and final settlement of all and any claims the Employee may
have against the Company and any company in the Group relating to the Contract
of Employment.

 

22. In particular, the Employee confirms that his rights towards the Company
from March 31 to December 31, 2010 are strictly and exclusively limited to the
gross payment of CHF15,855 per month plus the relevant health and pension
insurance contributions and stock option vesting, as provided for in Section II
of this Termination Agreement. He also confirms that these rights will not be
extended over the Termination Date.

 

V. GOVERNING LAW AND COMPETENT JURISDICTION

 

23. The present Agreement is governed by Swiss law. Any dispute which may arise
in relation with the present Agreement will be submitted to the ordinary courts
of Geneva.

 

Executed in two originals on 19 November 2009     EA Swiss Sàrl       Steve Bené
    Glen Kohl  

/s/    Steve Bené

   

/s/    Glen Kohl

  Gerhard Florin      

/s/    Gerhard Florin

     